Case 2:19-cv-00526-JDC-KK Document 1-4 Filed 04/25/19 Page 1 of 4 PagelD #: 539
Case 1:19-mc-00103-UNA Document 3 Filed 04/18/19 Page 1 of 4 PagelD #: 332

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

In re Chapter II

Civ. Action No.
IMERYS TALC AMERICA, INC., et al!
Bankr. Case No. 19-10289 (LSS)

Debtors. Jointly Administered

 

 

DECLARATION OF JOHN H. DENTON
I, John H. Denton make this declaration under 28 U.S.C. § 1746 (the “Declaration’):

l. 1 am Director, Corporate Risk Management at Johnson & Johnson (the
“Company”.

2. I submit this Declaration in support of Johnson & Johnson’s and Johnson
& Johnson Consumer Inc.'s Motion to Fix Venue for Claims Related to Imerys’s Bankruptcy
Under 28 U.S.C. §§ 157(b)(5) and 1334(b).

3. I am knowledgeable and familiar with the Company’s insurance program,
including the Company’s historical commercial general liability (°CGL”) policies. Except as
otherwise indicated in this Declaration, the facts set forth herein are based upon my personal
knowledge, my review of relevant documents, or information provided to me by employees of the
Company or the Company’s advisors.

4. I am aware of the claims asserted by plaintiffs (the “Talc Claims”) against

J&J and Debtors Imerys Talc America, Inc. (“ITA”) and/or Imerys Talc Vermont, Inc. (“ITV”)

 

' The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Imerys Tale America, Inc. (6358), Imerys Talc Vermont, Inc. (9050). and Imerys Talc Canada Inc. (6748). The
Debtors” address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.

EXHIBIT

IBR

 
Case 2:19-cv-00526-JDC-KK Document 1-4 Filed 04/25/19 Page 2 of 4 PagelID#: 540
Case 1:19-mc-00103-UNA Document 3 Filed 04/18/19 Page 2 of 4 PagelD #: 333

(collectively, “Imerys”) alleging injury arising from the use of J&J°s talc-based products, including
Johnson’s Baby Powder and Shower to Shower products (the “Talc Products”).

5. ] understand that many of these plaintiffs allege that they began using the
Tale Products before 1986.

6. J&J maintained CGL insurance on an occurrence basis for several decades.
beginning in the 1950s and continuing until 1986. It is J&J’s position that these CGL policies
provide coverage to J&J for the Talc Claims.

7. Accordingly, J&J has placed its occurrence-based CGL insurers on notice
of the Talc Claims and seeks coverage from those insurers. Those occurrence-based CGL insurers
are currently investigating the extent to which they will provide coverage for the Talc Claims.

8. The CGL policies contain language providing for coverage to certain
affiliated or subsidiary companies as named insureds or insureds. For example, the primary
products lability policy for the period January 1, 1973 to January 1, 1974 contains typical language
providing that “an Insured [includes] the Named Insured, which shall read: Johnson & Johnson
and any affiliated. associated or subsidiary company in any tier as now or hereafter may be formed,
acquired or constituted or any other company over which Johnson & Johnson has or acquires active
contro] or management, so long as Johnson & Johnson or such affiliated, associated or subsidiary
company, or any combination thereof, owns in excess of 50% of the stock of such company.” See
Declaration of John J. Nolan, Esq. in Support of Johnson & Johnson’s and Johnson & Johnson
Consumer Inc.’s Motion to Fix Venue for Claims Related to lmerys’s Bankruptcy Under 28 U.S.C.
§§ 157(b)(5) and 1334(b) (the “Nolan Declaration”), Ex. 16.

9. From its formation in 1965 until J&J sold its interest therein, Windsor

Minerals, Inc. (‘Windsor’) was a wholly-owned subsidiary of J&J.

i)
Case 2:19-cv-00526-JDC-KK Document 1-4 Filed 04/25/19 Page 3 of 4 PagelD#: 541
Case 1:19-mc-00103-UNA Document3 Filed 04/18/19 Page 3 of 4 PagelD #: 334

10. On January 6, 1989, Cyprus Mines Corporation purchased all of the stock
of Windsor from J&J pursuant to a stock purchase agreement (the “SPA”).

11. | The SPA sets out the terms of the sale of Windsor. The SPA specifically
identifies in Exhibit L a “schedule listing all surety and other bonds to which Windsor [is] a party,
or to which J&J is a party on behalf of Windsor . . ., and all policies of liability (excluding excess
coverage policies) and workers’ compensation insurance, from which coverage has been extended
to Windsor... .” Nolan Declaration, Ex. 7 § 3.18

12. According to the Declaration of Alexandra Picard, Chief Financial Officer
of the Debtors in Support of Chapter 11 Petitions and First Day Pleadings (the “First Day
Declaration’), Windsor is now known as ITV, a Debtor. See Nolan Declaration, Ex. 1 J 12.

13. I understand that the Debtors have claimed that many, if not all, of J&J’s
occurrence-based CGL policies—both primary and excess policies—provide coverage to Imerys
for losses arising from the Tale Claims, not only the policies identified on Exhibit L to the SPA.

14. J&J sent to Imerys all of its 1965 through 1986 occurrence-based CGL
policies in its possession, under a reservation of J&J’s rights, in response to Imerys’s request for
those policies.

15. The Debtors First Day Declaration asserts that ““[o]ne or more of the Debtors
also have rights to the proceeds of insurance policies issued to J&J and its subsidiaries... .” Nolan
Declaration, Ex. | § 38.

16. | understand that Imerys has also tendered the Talc Claims to certain of
J&J°’s insurers. For example, on February 2, 2016, Rio Tinto America, Inc. and various of its
subsidiaries (“Rio Tinto”) demanded coverage under the GCL Policies (the “Demand Letter”). See

Nolan Declaration, Ex. 17. According to the Demand Letter, Debtor ITA is the successor to
Case 2:19-cv-00526-JDC-KK Document 1-4 Filed 04/25/19 Page 4 of 4 PagelID#: 542
Case 1:19-mc-00103-UNA Document3 Filed 04/18/19 Page 4 of 4 PagelD #: 335

Luzenac America, Inc. (“Luzenac”) and Luzenac was a former subsidiary of Rio Tinto. See Nolan
Declaration, Ex. 16 at |. Further, according to the Demand Letter, Rio Tinto’s position is that ITA
(a Debtor) is the successor-in-interest to Windsor, by operation of law and assignment of rights in
the SPA. See Nolan Declaration, Ex. 17 at 1.

17 On September 13, 2017, Travelers Casualty and Surety Company
(“Travelers”) responded to Rio Tinto’s Demand Letter. See Nolan Declaration, Ex. 18. Travelers
Stated: “to the extent any entity potentially retained or currently potentially holds any rights as an
additional insured under the J&J Policies, that entity would appear to be [Debtor ITV], and not
{Debtor ITA] or Rio Tinto.” Nolan Declaration, Ex. 18 at 3.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge and after reasonable inquiry.

Dated: April _[ 2019
New Brunswick, New Jersey

YA. 4 Dewte=
Jéhn Denton

Director, Risk Management
Johnson & Johnson
